PER CURIAM:
Thanh Hoai appeals from the district court’s order dismissing his civil complaint, which asserted claims under the Federal Racketeer Influenced Corrupt Organization Act, 18 U.S.C. § 1964(c) (2000), as well as claims of “false light,” defamation, malicious prosecution, and conspiracy to *456commit each of these. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Hoai v. Hien, No. 8:05-cv-03420-AW (D.Md. Mar. 28, 2007). Hoai also asserts that the district court should have transferred his state law claims to the state court to avoid having the statute of limitations expire as to these claims. We find that transfer of such claims was not necessary. See 28 U.S.C. § 1367(d) (2000) (tolling limitation period for claim asserted under supplemental jurisdiction while case is pending in federal court and for a period of thirty days after dismissal under § 1367). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.